



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under ss.
    486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4       (1)
Subject to
    subsection (2), the presiding judge or justice may make an order directing that
    any information that could identify the complainant or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any of the following offences;

(i)   an offence under section 151, 152, 153, 153.1, 155, 159,
    160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273,
    279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape), 145 (attempt to
    commit rape), 149 (indecent assault on female), 156 (indecent assault on male)
    or 245 (common assault) or subsection 246(1) (assault with intent) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 4, 1983, or

(iii) an offence under subsection 146(1) (sexual intercourse
    with a female under 14) or (2) (sexual intercourse with a female between 14 and
    16) or section 151 (seduction of a female between 16 and 18), 153 (sexual
    intercourse with step-daughter), 155 (buggery or bestiality), 157 (gross
    indecency), 166 (parent or guardian procuring defilement) or 167 (householder
    permitting defilement) of the
Criminal Code
, chapter C-34 of the
    Revised Statutes of Canada, 1970, as it read immediately before January 1,
    1988; or

(b)       two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect
    of the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect
    of an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.





CITATION: R. v. Stockton, 2011
      ONCA 31



DATE: 20110114



DOCKET: C50665



COURT OF APPEAL FOR ONTARIO



MacPherson, Sharpe and Juriansz JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Paul Stockton



Appellant



Shawn McNamara, for the appellant



Grace Choi, for the respondent



Heard:  January 13, 2011



On appeal from the conviction
          entered by Justice C. Gilmore of the Superior Court of Justice dated April 6,
          2009 and from the sentence imposed by Justice Gilmore dated May 26, 2009.



APPEAL BOOK ENDORSEMENT



[1]

The appellant, Paul Stockton, appeals from his conviction by Gilmore J.
    of the Superior Court of Justice on April 6, 2009 for two counts of sexual
    assault, two counts of sexual intercourse, and one count of luring a child
    using a computer. The offences related to the 12-year-old complainant.

[2]

The appellant contends that the trial judge did not properly address the
    inconsistencies in the complainants evidence. We disagree. In her
    comprehensive reasons, she recognized and discussed several inconsistencies in
    an appropriate fashion.  Moreover, there was overwhelming confirmatory evidence
    in the appellants e-mails and letters to the complainant to support the trial
    judges conclusions.

[3]

The appellant submits that the facts of this case do not support the
    luring a child using a computer offence.

[4]

We disagree.  The facts of this case easily fit within the definition of
    the offence in s. 172.1(1)(c) of the
Code
.

[5]

Finally, the global sentence of 21 months for these offences is a fit
    sentence.  Although the trial judge stated, incorrectly, that the absence of a
    guilty plea was an aggravating factor, we conclude that the global sentence she
    imposed was nevertheless fit.

[6]

The appeal is dismissed.


